Citation Nr: 0111037	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  94-34 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating, to include 
a 30 percent evaluation, for deep venous thrombosis of the 
right leg prior to August 31, 1992.

2.  Entitlement to a current initial rating in excess of 30 
percent for deep venous thrombosis of the right leg.

3.  Entitlement to an initial rating in excess of 30 percent 
for anxiety prior to September 14, 1998.

4.  Entitlement to a current initial rating in excess of 50 
percent for anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, awarding service connection for deep venous thrombosis 
of the right leg, and assigning a zero percent rating, 
effective August 27, 1991.

In April 1994, the RO increased the zero percent evaluation 
to 10 percent, effective March 31, 1993.  In a rating 
decision dated in February 1996, the evaluation was 
subsequently increased to 30 percent, effective March 31, 
1993.  

In February 1998 the Board remanded the matters to obtain 
additional development.  To the extent possible, the RO 
accomplished the directives of the Board's remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In September 1999, the RO 
increased the zero percent rating to 30 percent effective 
from August 31, 1992, and confirmed and continued the 
currently assigned 30 percent rating. 

The Board notes that in a signed statement dated in January 
2000, the appellant indicated that, "regarding the earlier 
effective" date issue involving the deep vein thrombosis, 
she did "not have a problem with that decision."  However, 
such statement is not construed as a withdrawal of her appeal 
for an increased (compensable) rating for deep venous 
thrombosis prior to August 31, 1992.

In March 1998 the RO granted service connection for an 
anxiety disorder and assigned a 30 percent rating, effective 
June 7, 1996.  In August and September 1998 the veteran 
requested increased compensation for her service-connected 
disabilities, thereby indicating disagreement with the 
determination.  In September 1999 and March 2000 the 30 
percent rating was confirmed and continued.  In December 2000 
the RO increased the 30 percent initial rating to 50 percent, 
effective September 14, 1998.  This matter is addressed 
further in the remand portion of the decision.  

In September 1998 the veteran sought entitlement to a total 
rating based on individual unemployability for compensation 
and/or pension purposes.  In September 1999 the RO denied the 
claims and the veteran perfected an appeal therefrom.  In 
December 2000, the RO granted entitlement to a total rating 
for compensation purposes based on individual 
unemployability, effective September 14, 1998, thereby 
rendering the pension claim moot.  Thus, no additional action 
in this regard is warranted.  


FINDINGS OF FACT

1.  To the extent possible, the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claims with regard to deep venous 
thrombosis of the right leg.

2.  The rating criteria in effect prior to January 12, 1998, 
is more favorable to the veteran's deep venous thrombosis 
claims both before and after January 12, 1998.

3.  Prior to August 31, 1992, the veteran's deep venous 
thrombosis of the right leg was manifested by subjective 
complaints of intermittent pain and swelling of the right 
lower extremity, primarily upon prolonged standing and 
sitting, asymptomatic scarring, and objective demonstration 
of 1/2 inch swelling of the right calf.

4.  From August 31, 1992, the deep venous thrombosis of the 
right leg has been manifested by pain, swelling and 
hyperpigmentation and dryness of the skin of the right lower 
extremity, increased on prolonged sitting and standing.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for deep 
venous thrombosis of the right leg prior to August 31, 1992 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31 (2000); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective prior to January 12, 1998).

2.  The criteria for entitlement to a current initial 60 
percent evaluation for deep venous thrombosis of the right 
leg from August 31, 1992 have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.31 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (effective prior to January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the VA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  As previously noted, in 1998 the Board remanded the 
veteran's claims to obtain additional development, to include 
obtaining a contemporaneous VA examination of the veteran's 
disability.  In August 1999, the RO scheduled the veteran for 
VA examinations of the arteries, veins, and for a general 
examination.  However, the veteran did not appear.  She 
stated that because of her problems she was unable to make 
the scheduled appointment.  At that time, the veteran also 
stated that she wanted a rating determination based upon the 
evidence already of record.  In this case the VA has 
adequately attempted to assist the veteran with obtaining 
evidence necessary to substantiate her claim, whereas the 
veteran has failed to appear at scheduled VA examinations and 
has indicated that she wants her claim adjudicated on the 
evidence already of record.  The RO has obtained the 
veteran's VA and private medical reports, employment reports, 
retirement reports, and the veteran's hearing transcripts are 
of record.  

Given that, the Board finds that no additional development is 
warranted in this case.  To the extent possible, the VA has 
made reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran's claim will be adjudicated on the 
evidence already of record.

Factual Background

Service connection for deep venous thrombosis of the right 
leg has been established effective from August 27, 1991.  

The veteran underwent a VA examination in October 1991.  On 
examination, she complained of intermittent pain and swelling 
of the right lower extremity.  Physical examination showed 
that the measurements of the right and left leg were 23-
inches and 231/2-inches, respectively, and the measurements of 
the right and left calves were 15-inches and 141/2-inches, 
respectively.  Tenderness and redness were not observed.  The 
diagnosis was history of recurrent deep venous thrombosis of 
the right leg.  

A December 1991 consultation request for venous duplex 
compression of the lower extremities is also of record.  The 
report notes that bilaterally, the common femoral, 
superficial femoral, popliteal and posterior tibial veins 
were compressed without difficulty with normal venous doppler 
signals suggesting no evidence of acute deep venous 
obstruction.  A final report was to follow.  

In July 1992 VA examinations of the legs and skin were 
conducted.  On examination of the legs, the veteran 
complained of calf swelling, primarily upon sitting and 
standing in one place for a while.  On physical examination, 
scarring around the medial malleolus and also laterally 
around the ankle joint was noted.  There was no evidence of 
active lesions or acute lesions.  Peripheral pulses were 2+ 
and symmetrical.  Neurological examination was within normal 
limits and the leg size was symmetrical.  The assessment was 
history of venous stasis ulcer and probably venous 
insufficiency.  

On examination of the skin, the veteran stated that she had 
no recurrent problem or complaints.  Examination revealed a 
scar measuring 40 by 20-millimeters.  The scar was well 
healed but slightly atrophic with post-inflammatory 
hyperpigmentation at the periphery on the medial right lower 
extremity just above the medial malleolus.  There were no 
signs of chronic stasis or dilated venous varicosities.  The 
assessment was no signs of venous insufficiency in the area 
including no edema of the foot.  The examiner stated that the 
only comment that could be made is that this is a well-healed 
scar without any associated signs of skin inflammation or 
pathology.

VA outpatient treatment reports contain a December 1991 
laboratory report showing that venous duplex compression of 
the lower extremities suggested no evidence of acute deep 
venous obstruction of the lower extremities.  In relevant 
part, clinical entries dated from May to early August 1992 
show that the veteran received treatment for residuals 
associated with insect bites of the lower extremity.  
However, also included within the reports is a clinical entry 
dated August 31, 1992, which shows that objective evaluation 
on dermatology examination revealed a hypopigmented macule of 
the right medial malleolus measuring 3 by 3.  The assessment 
was venous stasis-ulcer healed.  The veteran was treated with 
cream and was furnished a support stocking.  The reports 
thereafter show continued treatment for deep venous 
thrombosis, to include being prescribed Coumadin.

An August 1993 VA examination report reflects that the 
veteran presented with pain, swelling, and discoloration of 
the right lower extremity.  Swelling increased with prolonged 
weight bearing.  On examination, the right calf measured 161/2-
inches and the thigh measured 231/4-inches, whereas the left 
calf measured 153/4-inches and the left thigh measured 231/4-
inches.  A chronic venous stasis ulcer that was well healed 
was present at the medial malleolus of the right ankle.  
Peripheral pulses of the femoral, popliteal, dorsalis pedis 
and posterior tibialis were 3+ and symmetric, bilaterally, 
without bruits.  The veteran's skin temperature was normal 
and there was no paresthesia or cardiac involvement.  The 
impression was status post right deep vein thrombosis in May 
1989 which was not treated properly at the time of diagnosis.  
It was noted as medical history that the veteran subsequently 
developed chronic venous insufficiency resulting in a venous 
stasis ulcer.  It was clinically opined that while the ulcer 
has subsequently resolved, signs and symptoms of chronic 
venous insufficiency remain.  

VA outpatient treatment reports dated in 1995 show treatment 
for swelling, pain, and a burning sensation.  The reports 
also show that the veteran wore a stocking over the right 
lower extremity.

In January 1995 the veteran was hospitalized for a two-week 
history of burning and pain of the right lower leg and 
posterior part of the knee.  She also complained of chest 
pain and shortness of breath.  Cardiovascular examination was 
normal.  On examination of the extremities there was no 
edema, or cyanosis or clubbing.  She was neurologically 
intact, her skin was normal, and the ulceration of the right 
ankle measuring 1-centimeter was well healed.  The veteran 
was treated with Heparin and Coumadin, and discharged with no 
restrictions on physical activity.

At her hearing in March 1995, the veteran testified that she 
worked only 50 percent of the time, approximately two days 
out of every week.  She stated that her disability caused 
pain and swelling of the right leg as well as redness, and a 
burning sensation behind the knee.  She also had numbness of 
the toes.  The symptoms interfered with performing her job 
duties, household chores, and driving. 

On VA examination, which was conducted in March 1995, the 
veteran complained of aching of the right leg with burning 
sensation, fatigue, and pain of the ankle.  Objective 
evaluation revealed a healed ulceration of the medial side of 
the ankle and mild varicose vein of the right calf.  The 
veteran had good peripheral pulsation, normal skin appearance 
and temperature, and no evidence of paresthesia or cardiac 
involvement was detected.  Doppler arterial evaluation showed 
normal arterial circulation and venous duplex scan of the 
right lower extremity revealed valvular incompetence of the 
right common femoral and superficial femoral veins.  The 
diagnosis was history of deep venous thrombosis of the right 
lower extremity and valvular venous incompetence of the right 
common femoral and superficial femoral veins.

Additional VA outpatient treatment reports show continued 
treatment for pain and swelling of the lower extremities.  On 
multiple occasions in 1995, medical statements were provided 
to the veteran's employer as to her reason for absence from 
work and disability status.  The reports show that the 
veteran requested medical notes for her employer to keep her 
legs elevated.  In an August 1995 medical statement to the 
veteran's employer, the veteran's examiner stated that she 
had chronic deep venous thrombosis and chronic venous 
insufficiency, and was being treated with blood thinner.  The 
examiner then stated that the veteran needed to keep her legs 
elevated at least 5 hours of the 8-hour workday.  

VA medical reports dated in 1996 show continued treatment for 
the right leg disability.  Specifically, on evaluation in 
November 1996 the veteran complained of lesions with bleeding 
of the right ankle, medially and laterally, and it was noted 
that she wore a joust.  Objective evaluation revealed 
hyperpigmentation of the right medial malleolus area with an 
overlay of scabs.  The veteran's skin was dry without 
purulent drainage.  The assessment was stasis dermatitis.

VA examination in February 1997 revealed a 31/2-inch vertical 
by 1/2 to 3/4-inch horizontal hyperpigmented macule of the 
lateral malleolus area.  There were some hypopigmented 
macules centrally, but no ulceration was noted.  Medially, 
there was a 11/2-inch horizontal by 3-inch vertical dimensioned 
hyperpigmented macule in the medial malleolar area.  Other 
small macules were noted as well.  No evidence of skin 
breakdown or ulceration was noted.  Mild dryness in the 
anterior tibial region, bilaterally was observed.  No visible 
venous varicosities were observed however.  Pulses of the 
dorsalis pedis, posterior tibial, and popliteal arteries were 
full and easily palpable bilaterally.  Circumference of the 
calf, 8-inches above the medial malleolus, measured to 121/4-
inches on the right as compared to 12-inches on the left.  
The veteran's skin temperature was normal to touch, and there 
was no paresthesia or significant change in perception to 
light touch, temperature, or vibration.  No symptoms or 
history of cardiac involvement was noted.  The diagnosis was 
history of deep venous thrombophlebitis recurrent of the 
right lower extremity.  The post-inflammatory hyperpigmented 
lesions of the right and left ankle appeared stable.  There 
were no other skin changes or vascular changes. 

At a September 1997 hearing held before the undersigned at 
the RO, the veteran testified that she continuously wore a 
support stocking over the right lower extremity.  She stated 
that she had constant pain and swelling of the leg.  Even 
though she worked, she missed 15 to 20 hours every two weeks.  
She explained that prolonged sitting and standing increased 
her pain and swelling, and she had difficulty meeting the 
work dress code because of the stocking over the prosthesis.  
The disability also interfered with standing while cooking, 
shopping, and other day-to-day activities.  

In 1997 the veteran submitted supporting statements from 
relatives, friends and co-workers attesting to her 
difficulties with performing daily chores and missing days 
from work.  She also submitted employment reports, indicating 
that she had taken sick leave on several occasions from 1995 
to 1997.

On VA examination for an unrelated disorder in January 1998, 
the veteran complained of constant pain of the leg and stated 
that she could not sit or stand for more than an hour. 

VA outpatient treatment reports dated from 1997 to 1998 
document complaints of pain and swelling associated with the 
deep venous thrombosis disability.  

VA and private medical reports dated between 1999 to 2000 do 
not detail clinical findings for the veteran's deep venous 
thrombosis of the right lower extremity.


Law and Regulations

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

During the pendency of the veteran's claim, the regulations 
pertaining to evaluation of diseases of the arteries and 
veins, including thrombophlebitis and varicose veins, were 
amended, effective January 12, 1998.  See 62 Fed. Reg. 65207-
65244 (1998), now codified at 38 C.F.R. § 4.104 (2000).

Prior to January 12, 1998, the rating schedule provided that 
unilateral phlebitis or thrombophlebitis with obliteration of 
deep return circulation, including traumatic conditions, with 
persistent moderate swelling of the leg not markedly 
increased on standing or walking warranted a 10 percent 
rating.  Persistent swelling of the leg or thigh, increased 
on standing or walking one or two hours, readily relieved by 
recumbency, and moderate discoloration, pigmentation and 
cyanosis warranted a 30 percent rating.  Persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation, with pigmentation cyanosis, eczema or ulceration 
warranted a 60 percent rating.  Massive board-like swelling 
with severe and constant pain at rest warranted a 100 percent 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7121.

Effective January 12, 1998, the rating schedule provides that 
post-phlebitic syndrome with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema warrants a 20 percent 
evaluation; with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, warrants a 
40 percent evaluation; with persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration warrants a 60 percent evaluation; and with massive 
board-like edema with constant pain at rest warrants a 100 
percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7121.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where a change in the rating schedule has 
occurred, the revised version of the rating schedule cannot 
be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000 (April 10, 2000).  In this case, the old 
criteria are more favorable to the veteran's claim prior to 
and after January 12, 1998.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

In this case, the criteria for a 30 percent rating prior to 
August 31, 1992, have been met, and the criteria for a 60 
percent rating subsequent to August 31, 1992, have been met.  
The medical evidence prior to August 31, 1992, reflects the 
veteran complained of pain and swelling of the right leg 
during this period.  Objective evidence of swelling of the 
right leg was demonstrated on VA examination in October 1991.  
However, the venous duplex compression of the lower 
extremities revealed no evidence of acute deep venous 
obstruction.  In July 1992 although scarring was present, no 
evidence of active or acute lesions was observed and there 
were no signs of chronic stasis or dilated venous 
varicosities, venous insufficient, or edema.  The VA examiner 
stated that the only comment that could be made was that the 
veteran had a well healed scar without any associated signs 
of skin inflammation or pathology.  As such, an evaluation 
greater than 30 percent is not warranted prior to August 31, 
1992.  In light of the foregoing, the evidence establishes 
that prior to August 31, 1992, the criteria for a 30 percent 
evaluation had been met.  38 C.F.R. §§ 4.7, 4.31, 4.104, 
Diagnostic Code 7121 (in effect prior to January 12, 1998).

The veteran's swelling of the right lower extremity due to 
deep venous thrombosis was again clinically established by a 
VA clinical entry dated August 31, 1992.  At that time, the 
veteran complained of pain and swelling of the leg and 
objective evaluation additionally revealed hyperpigmented 
macula.  The diagnosis was venous stasis-ulcer, healed.  As 
such, this is the earliest date on which it is factually 
ascertainable that an increase in the veteran's disability 
occurred.  The Board acknowledges that the veteran's claim 
had been pending since August 1991 and that service 
connection had been in effect since that time.  Nonetheless, 
that alone does not determine the amount of the award to 
which the veteran is entitled.  Rather, the Board must review 
and consider the "facts found" to determine the date from 
which compensation shall be awarded.  See Meeks v. West, 216 
F.3d 1363, 1366-1367 (Fed. Cir. 2000).  Because of the 
absence of clinical findings related to active or acute 
lesions documented prior to August 31, 1992, this is the 
earliest date allowable by law, for the grant of the 60 
percent evaluation.  Id.; Shields v. Brown, 8 Vet. App. 346, 
351-352 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Fenderson, supra; 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

Review of the evidence since August 31, 1992, establishes 
that the criteria for a rating in excess of 60 percent have 
not been met.  The medical evidence does not establish that 
the veteran has had or currently has massive board-like 
swelling, with severe and constant pain at rest.  Although in 
August 1993 the examiner noted signs and symptoms of venous 
insufficiency, the veteran's chronic venous stasis ulcer was 
well healed; peripheral pulses throughout were 3+ and 
symmetric, as well as without bruits; her skin temperature 
was normal; and there was no paresthesia.  The Board 
acknowledges that in January 1995, the veteran was 
hospitalized for pain and burning of the right lower 
extremity and in August 1995 her examiner stated that she 
needed to keep her legs elevated at least 5 hours of the 8-
hour work day.  In September 1997 the veteran also testified 
that she had constant pain and swelling of the leg, 
exacerbated by prolonged standing and sitting.  However, 
despite the veteran's subjective complaints, the clinical 
evidence does not more nearly approximate the criteria for a 
rating in excess of 60 percent.  The January 1995 hospital 
report shows that on discharge no restrictions on physical 
activity were implemented.  Additionally, on VA examination 
in February 1997, measurements of the right and left calf 
demonstrated only a 1/4 inch difference, and although 
hypopigmented macules were observed, no evidence of 
ulceration or skin breakdown was noted.  Additionally, the 
veteran's skin temperature, perception to light touch, and 
vibration remained within normal limits.  No paresthesia was 
demonstrated either.  VA medical reports between 1998 and 
2000 merely document the veteran's continued subjective 
complaints of pain and swelling.

Finally, in this case, the Board emphasizes that the VA 
attempted to schedule the veteran for a more contemporaneous 
VA examination to obtain evidence to support her claim.  
However, the veteran failed to appear at the scheduled 
examination and stated that she wanted her claim reviewed 
upon the evidence already of record.  As such, upon reviewing 
the objective evidence of record, the Board finds that the 
evidence preponderates against entitlement to a rating in 
excess of 60 percent since August 31, 1992, and that no 
additional consideration for staged ratings is warranted.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  In an exceptional case, where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, there is no evidence of an exceptional disability 
picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is no evidence of frequent hospitalization or marked 
interference with employment beyond that anticipated by the 
rating schedule that is exceptional so as to preclude the use 
of the regular rating criteria.  The record shows that the 
veteran has only been hospitalized on one occasion in 1995 
for complaints associated with her right leg disability.  
While the evidence shows that the veteran has missed time 
from work and has had medical excuses because of her right 
leg disability, it does not show that the interference due 
solely to the service-connected deep venous thrombosis of the 
right leg was so exceptional or unusual as to render the 
schedular rating provisions impractical.  38 C.F.R. § 4.1.  
Therefore, an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).


ORDER

Entitlement to an initial rating of 30 percent for deep 
venous thrombosis of the right leg, prior to August 31, 1992, 
is granted, subject to the applicable law and regulations 
governing the award of monetary benefits.

Entitlement to an initial 60 percent rating for deep venous 
thrombosis of the right leg from August 31, 1992 is granted, 
subject to the applicable law and regulations governing the 
award of monetary benefits.


REMAND

As previously noted, in March 1998 the RO granted service 
connection for an anxiety disorder and assigned a 30 percent 
rating, effective June 7, 1996, and the veteran thereafter 
filed a notice of disagreement.  Although in December 2000 
the RO increased the 30 percent rating to 50 percent, 
effective September 14, 1998, the veteran has not been 
provided the maximum benefits sought.  As such, additional 
development is warranted.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).

To ensure that the veteran's due process rights are not 
violated and that the duty to assist has been fulfilled, the 
case is remanded to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should readjudicate the issue 
of entitlement to an initial rating in 
excess of 30 percent for anxiety disorder 
prior to September 14, 1998, and 
entitlement to an initial current rating 
in excess of 50 percent thereafter.  If 
the claims remain denied, the RO should 
issue a SOC to the veteran and her 
representative and advise them of the 
applicable time in which a substantive 
appeal may be filed.  Thereafter, if an 
appeal has been perfected as to either 
issue, such should be returned to the 
Board.

The purpose of the remand is to ensure compliance with the 
veteran's due process rights.  The Board does not intimate 
any opinion as to the merits of the case either favorable or 
unfavorable at this time.  No action is required of the 
veteran until she is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

